                                                          U.O.O:;'
             IN THE UNITED STATES DISTRICT COURT-FOR
                  THE SOUTHERN DISTRICT OF GEORQIft,
                            SAVANNAH DIVISION
                                                         TinT'Jnv in pni2:23

UNITED STATES OF AMERICA


V.                                            CASE NO. CR418-167


EDWARD MAYNOR,

        Defendant.




                                  ORDER


        Before   the     Court    is     Defendant's     Motion      in    Limine

Regarding Government's Notice of Intent Pursuant to Fed. R.

Evid.    609.    (Doc.   98)     After   filing   this    motion,         however,

Defendant entered a         negotiated       guilty plea in          CR419-178.

(CR419-178, Doc. 10.) Accordingly, Defendant's motion (Doc.

98) is DISMISSED AS MOOT.

        SO ORDERED this ^^ day of November 2019.

                                         WILLIAM T. MOCJRE, JR.
                                         UNITED STATES DISTRICT COURT
                                         SOUTHERN DISTRICT OF GEORGIA
